PER CURIAM.
Defendant John Brown was charged by bill of information with two counts of attempted first degree murder in violation of LSA-R-.S. 14:27 and 14:30. After a trial by jury he was found guilty of both counts and later sentenced to serve twenty-five years in the custody of the Department of Corrections, the sentences to run consecutively. Defendant appeals his conviction asserting twelve assignments of error and relying in brief upon ten of them. None of the assignments are meritorious.
Accordingly, defendant’s conviction and sentence are affirmed.
CONVICTION AND SENTENCE AFFIRMED.